         ~oJS44 (ResCase
                     12/07)          3:21-cv-00030-GMG-RWTCIVIL COVER
                                                           Document     SHEET
                                                                    1-2 Filed 02/23/21 Page 1 of 1 PageID #: 8
     The JS 44 civil cover sheet and the inlhrmation contained hereIn neither replace nor supplement the tiling and service ofpleadings or other papers as required by law, except as provided
     by local rules ofcouit. This lUrm, approved bs’ the Judicial Conference ofthe United States in September 1974. is required for the use ofthe Clerk ofCourt thrthe purpose of initiating
     the civil docket sheet. (SF/I INSTRUCTIONS ON THE REVERSE OF THE FORM.)

     I. (a) PLAINTIFFS                                                                                                              EFENDANTS

                  ~                                                                                                       1’
            (b)       County of Residence of First Listed Plaintiff~L(~i~                                         ~               County of Residence of First Listed Defendant
                                       (IXCEPT IN U.S PLAINTIFF C SLS)                                                                                    (IN U S. PLAINTIFF CASL~ ONLY)
                                                                                                                                         NO FE      IN LAND CONDEMNATION CASES, USE ‘11111 LOCATION OF TIlE

           ~
           ( c)
                             ~
                    /\ttOrnes 5 I mi Name, Address, sad ‘I eleplione Number~
                                                                                                                                                     LAND INVOLVED
                                                                                                                                  /\tlorncvs If Kn~o 5)




     II. BASIS OF JURISDICTION                                  (Place an “X” in One Box Only)                    III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an ~X’                                                  in Oite Box for Plainiiff
                                                                                                                               (For Divemsiiy Cases Only)                                             awl One l3ox for Defendant)
     0 1          U.S Gosernineni                      Federal Qnesiion                                                                                   PTF           DEE                                           PTF      DEE
                     Plainiiff                 ~         (U.S Gos emameni Not a Pail\)                                 Cnizen of’fliis Slate                  I         Li I     Incorporated or Principal Place       0 4
                                                                                                                                                                                 of I3usiness In This Stale                         7’
     0 2          C S Ciocemlnnels               9 4    Diversiii                                                      Cilizea of Anoilier Slate             2               2   I neorporaiecl wsl Principal Place         9
                     Defendant                                         ....,.                                                                                                        of l3nsiness In Aaoiher Siaie
                                                           I lndieaie Citizenship of I arties in 11cm III)
                                                                                                                       Citizen or Sub)cct of a            9 3           0    3   Foreign Nation                            9    6     9 6
                                                                                                              i          Foreign Coiiniry
     IV. NATURE OF SUiT                         (Place an “X’ in One Box Only)
 I                  CONTRACT                                           TORTS                                       I     FORFEITURE/pENAJ,’J’y               —              BANKRUPTCY                          OTIIER5TATUTES~
     0     110
          lnsuiance                     I’ERSONAL INJURY                               PERSONAL INJURY              0 610 Agriesllnre                        9 422 Appeal 28 tJSC 158                0     400     State Reapporiionnieni
     0      20
          Marine                      0 310 Asplane                                 0 362 Personal I spay -         0 620 Oilier Food & Dnig                 0 423 Withdrawal                        0     410     Antitrust
     0    130
          Miller Aet                  0 315 Airplane Prodnci                                Mccl. Malpraciice       0 625 Drug Relalecl Seizure                    28 USC 157                        0     430     Banks and t3ankiag
     0    14(1
          Negoiiable Insiniment                l,iabiliiy                           9 365 Personal Injury                  of Property 2 I IJSC 881                                                  9     $51)   Commerce
     0    Recoxers of Os cipas sent 9 32(1 Assanli, Libel &
          I 51)                                                                             Prodsct l,iabiIit~      0 630 Lic1noi Lass s                       PROPER’I’~ RIGhTS                     9     160     l)eporialioa
         & En ldrcenient oD ndgnieni          Slander                               9 368 Asbestos Pci sonal        0 640 RE & Fmnck                         0 820 Copyrights                            9 171)    Racketeer lull neaeecl mid
 0 151 hlecticine Act                 1 33(1 Federal Emploseis’                             Inlay Product           0 650 Airline Regs                       9 83)) Patent                                        Corrupt Drgaiuiations
 0 152 Recos er\ of I )elan lied              Liabi lily                                    Liabil ily              0 660 Occnpational                       9 540 l’radeinark                       9      -180 Consnmei Credit
         Student Loans                0 340 Marine                                   PERSONAL PROPERTY                      Safely/I Ieallh                                                          0       1911 Cable/Sat IV
         (ExcI Veierans(              0 345 Marine Product                          0 370 Oilier Fraud              0 690 Olher                                                                      0      810 Selcctise Sen ice
 0 53 Recosery of Overpayment                 Liability                             9 37 I 1 ruth in lending                     LAJ3OR                           SOCIAL SECURITY                    9      850 Secnnities’Coininoditjes
         of Veteran’s Benefits        9 350 Motor Vehicle                           9 380 Oilier Personal           0 7 10 Fair Labor Siandards             9     $61 I IlA I 1395t’fl                            Excltange
 0 16(1 Stockholders’ Sails           0 355 Motor Vehicle                                  Property Damage                 Act                              0     $62 Black Lung (923)               0     875 Cnstonier Challenge
.~l90 Other Coniract                          Prodnct Liability                     0 385 Properly Damage           0 720 Lahor/Mgnit. Relaiions            0     $63 DIWC/DIWW ($OS(g))                            2 USC 3410
 0 195 Contract Prodnel Liability 9 360 OIlier Personal                                    Pmdnct Liability         0 730 I.abom’/Mgnii Reportntg           0     864 SM D ‘l’iile XVI               0     $90 Other Slatnloiy Actions
 0 96 F/raacluse                              Intnmv                                                                      & Disclosure Act                  0 865 RSI (4O5(g))                       9     $91 Agrienltimmal Ads
L_      REAL PROPERTY                      CIVIL RIGHTS                              PRISONER PETITIONS             0 740 Railway Labor Ad                    FEDERAL TAX SUITS                      9     892 Lconomnmc Stabilization Ad
 0 21(1 Land Condemnation             9 ‘1$ I Voti n~                               0 5 10 Motions to Vacate        0 790 OIlier Labor L.itigai ion         0 870 Taxes (U.S. Plainiiff              9     $93 I/itvi rolniieitlal Matters
 0 2211 Foi eclosmmme                9 142 Eniploynieni                                    Sealence                 0 791 Unipl. Eel. Inc.                         or Defendant)                     0     894 Eneigs’ Allocation Ad
 0 230 Rent Lease A lLlcctnient       ~I$3 I lousing,                                  Ilaheas Corpus:                    Security Act                      0 871 IRS ‘fluid t’arty                  0     595 Freedom of tnfom’niation
 0 241) ‘I orts to Land                      Accommodations                         0 530 General                                                                 26 USC 7609                                    Act
 0 24~ I on l’modnct I ability       9 ‘144 Welfhre                                 9 535 Dealt) Vitally                  IMMIGRATION                                                                0     9OltAppeaI of Fee Ueiem’mt,ination
 0 290 /\II Other Real Properts      .9 145 Amer. sv/Disabilitmes              -    0 5411 Mandantus & Other       9 462 Naluralizalion Application                                                              Under bqual Access
                                             Eniploymemtt                           0 550 Civil Rights             0 463 I habeas Corpus —                                                                        di Justice
                                     0 146 Amer. sv/Disabilities               —    0 555 Prison Condilion              Alien Delttinee                                                             0      950 Coustittnionality of
                                             Oilier                                                                0 465 Other Imumnmm gratmon                                                                   State Statutes
                                          .   K~°    Otlter Civil Rights                                                       Acimons



V. OR I G I N                        I Place ni “X” in One Bo\ Only)                                                                                 ,,             -                                                  APpcid 10 District
~ I           C rt~inttI         .9 2    Remos ccl t~ont            ~      3       Rctuattded li’om          J 4 Reinstated         or   —J ~       I mansterred from            9 6   Mctll idistrict      9     ~    .Itidge &otn
              Proceeding                 State Court                               Appellate Cottrt                Reopened                         aflot tic! c strict                Litigation                      ~tstrtt~

                                                   ~ tu’~~ ~                                                                     ~                                                  diversity):
VI. CAUSE OF ACTION                                Brief description of ettuse:


VII. REQUESTED IN     D Cl lUCK IF ‘l’I’IIS IS A CLASS                                            ACTION                DEMANI)                                             Cl lUCK YI./S only ifdemand~h1n ctimplairit’
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                                                  JURY DE.’~IAND:                ~es            9 Nt,
VIII. RELATED CASE(S)
      I F ANY          )See nmsti’uetions). JUDGE                                                                                                                 DOCKI/1’ NUMBER
DATE                                                                                   SICNs\’flDE f)F~ Al”FORNI/Y OF RECORD


FOR OFFICI: USE ONLY


                                         AMOUN’f                                         APPI .YI NO 1111)                                     ,tUDtJI’                                MAO .11/I
